Citation Nr: 0002815	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for a back disorder.





ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995  decision of the Department of 
Veteran Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for a back 
disorder.

This case was originally before the Board in January 1998, at 
which time it remanded the case back to the RO for further 
evidentiary development.  That development has been completed 
and, thus, this case is now ready for appellate review.


FINDINGS OF FACT

1.  The claims file contains no evidence indicating that the 
veteran has a current back disorder, nor that any back 
disorder was incurred in service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a back 
disorder is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a back disorder, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

II.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of any back disorders.  Induction medical 
examination reports dated in January 1964 and March 1964 
indicate that the veteran's spine status was normal.  
Outpatient records make no mention of any back problems.  The 
veteran's April 1967 separation medical report is also silent 
for any back problems, indicating that his spine status was 
normal.

Subsequent to service, VA medical records from February 1976 
to May 1978 show outpatient treatment for psychiatric 
problems and alcoholism.

An April 1978 Report of Accidental Injury, VA Form 21-4176, 
indicates that the veteran injured his back in May 1974, 
apparently a ruptured disc.  It occurred during his civilian 
work, while attempting to lift a heavy piece of sheet metal.  
An associated Statement in Support of Claim, VA Form 21-4138, 
reiterates that his back injury occurred at work in May 1974.

A February 1979 VA examination report shows complaints of low 
back pain.  Medical history states that the veteran injured 
his back in 1974.  Diagnosis was low back syndrome.

As stated above, this case was originally before the Board in 
January 1998, at which time it remanded the case back to the 
RO for additional evidentiary development.  The veteran had 
indicated additional medical treatment for his back at 
several facilities, but the RO had not informed the veteran 
that he should submit medical records of this treatment, nor 
did it attempt to obtain any and all such records itself.  
The Board requested that the RO do so.  Specifically, it 
requested that the RO attempt to obtain any and all medical 
records pertaining to the veteran from the VA Medical Center 
(VAMC) in Seattle, Washington, during 1971; the United States 
Service Hospital in San Francisco during 1972-73; the VA 
Hospital in Palo Alto, California, during 1974-75; the Ft. 
Miley VA Hospital in San Francisco during 1976; the Martinez 
VA Hospital in California during 1977-78; the VA Hospital in 
Long Beach, California, during 1979-80; and the Oakland Park 
VAMC in Florida from 1981 to the present.  The claims file 
shows that, pursuant to the Board's remand, the RO attempted 
to obtain all of the above alleged VA medical records, and 
provided notice to the veteran to submit any and all non-VA 
medical records in support of his claim.  Virtually every 
reply from the VA sources identified by the veteran indicated 
that there were no records on file pertaining to him.  
Records from the VAMC in Miami, Florida, dated from March 
1995 to July 1995, were obtained.  However, they only show 
treatment for a left finger injury.  As to the non-VA 
sources, no reply from the veteran is of record.


III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  It is not enough that an 
injury or disease have occurred in service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citing Rabideau v. Derwinski, 2 Vet. 
App. 141  (1992)).

Here, the veteran has alleged that he has a back disorder 
that was incurred in service.

As stated above, the first element of a well-grounded claim 
is some competent evidence of a current disability.  Caluza, 
7 Vet. App. at 506.  After careful review of all the evidence 
of record, the Board finds that this initial requirement has 
not been met.  Specifically, the Board finds no competent 
evidence that the veteran currently has a back disorder.  
None of the recent medical records indicate any back 
problems.  The only medical evidence indicating that the 
veteran had a back problem is the February 1979 VA 
examination report.  That report is more than 20 years old 
and, thus, is not considered probative, or even relevant, to 
the issue of a current back disorder.
 
The only evidence suggesting that the veteran has a back 
disorder is lay statements made by him.  These statements are 
not competent evidence of a current back disability for 
purposes of a well grounded claim.  The presence of such a 
disability is a medical conclusion.  Lay persons are not 
competent to make such conclusions.  Epps, 126 F.3d at 1468; 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (the 
veteran cannot meet the burden imposed by section 5107(a) as 
to the presence of a medical disability because lay persons 
are not competent to offer medical opinions).

With no evidence that the veteran currently has any back 
problems, he has not presented a well grounded claim.

It should also be noted that no medical evidence of record 
suggests that a back injury was incurred in or related to 
service.  The veteran's service medical records appear 
complete, and they show no complaints of, treatment for, or 
diagnosis of a back disability.  In fact, according to his 
own statements, specifically those reported in the April 1978 
Report of Accidental Injury and Statement in Support of 
Claim, the veteran injured his back at his civilian job in 
May 1974, approximately 7 years after he was discharged from 
service.  So, even if evidence of a current back condition 
was present, the veteran's claim would still be not well 
grounded.  Not only is there no evidence of inservice 
incurrence of a back disorder, there is affirmative evidence 
indicating that a back disorder was not incurred in service, 
but was initially incurred many years later.  Caluza, 7 Vet. 
App. at 506; 38 C.F.R. § 3.303  (1999).

IV.  Conclusion

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran currently has a back 
disorder, nor that a back injury was incurred in service.  As 
a result, he has not presented a well-grounded claim.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  Therefore, the 
Board cannot decide it on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

In light of the above, his claim seeking entitlement to 
service connection for a back disorder must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Claim of entitlement to service connection for a back 
disorder is not denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

